United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Andover, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Mary C. Wilson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0190
Issued: June 28, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On November 17, 2020 appellant filed a timely appeal from a June 1, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the June 1, 2020 decision, appellant submitted additional evidence to OWCP.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $73,592.65, for the period December 1, 2012
through March 11, 2020 for which she was without fault, because she concurrently received FECA
wage-loss compensation and Social Security Administration (SSA) age-related retirement benefits
without an appropriate offset; (2) whether it properly denied waiver of recovery of the
overpayment; and (3) whether OWCP properly required recovery of the overpayment by deducting
$350.00 from appellant’s compensation payments every 28 days.
FACTUAL HISTORY
On June 17, 2013 appellant, then a 66-year-old lead contact representative, filed a
traumatic injury claim (Form CA-1) alleging injury on June 4, 2013 she stumbled on a rug and fell
forward, first hitting her head on a cubicle and then falling to the floor on her knees while in the
performance of duty. OWCP assigned OWCP File No. xxxxxx603. Appellant stopped work on
June 4, 2013. OWCP initially accepted appellant’s claim for post-concussion syndrome,
contusion of the right scalp, and concussion, not otherwise specified. It later expanded the
accepted conditions to include contusions of the right face, scalp, and neck (except the eyes); neck
sprain; and headache.
Payment documents in the case record reveal that, under OWCP File No. xxxxxx603,
appellant first received FECA wage-loss compensation benefits on the supplemental rolls
commencing July 22, 2013, and first received FECA wage-loss compensation benefits on the
periodic rolls, commencing July 28, 2013.
On February 10, 2020 OWCP provided SSA with a Federal Employees Retirement System
(FERS)/SSA dual benefits calculation form.
On March 2, 2020 SSA completed the dual benefits calculation, which listed appellant’s
SSA benefit rates with a FERS offset and without a FERS offset from December 1, 2012 through
December 2019. Beginning December 1, 2012, the SSA rate with FERS was $1,708.70 and
without FERS was $1,008.70, beginning January 1, 2013, the SSA rate with FERS was $1,784.60
and without FERS was $1,008.70, beginning December 1, 2013, the SSA rate with FERS was
$1,811.30 and without FERS was $1,023.80, beginning January 1, 2014, the SSA rate with FERS
was $1,850.80 and without FERS was $1,023.80, beginning December 1, 2014, the SSA rate with
FERS was $1,882.20 and without FERS was $1,041.20, beginning December 1, 2015, the SSA
rate with FERS was $1,882.20 and without FERS was $1,041.20, beginning December 1, 2016,
the SSA rate with FERS was $1,887.80 and without FERS was $1,044.30, beginning December 1,
2017, the SSA rate with FERS was $1,925.50 and without FERS was $1,065.10, beginning
December 1, 2018, the SSA rate with FERS was $1,979.40 and without FERS was $1,094.90, and
beginning December 1, 2019, the SSA rate with FERS was $2,011.00 and without FERS was
$1,112.40.
On March 11, 2020 OWCP prepared a FERS offset calculation based on the SSA
documentation wherein it noted the calculation of appellant’s overpayment from December 1,
2012 through March 11, 2020. It determined: during the period December 1 through 31, 2012,
appellant received an overpayment of $715.38; during the period January 1 through November 30,
2013, she received an overpayment of $8,543.43; during the period December 1 through 31, 2013,
2

she received an overpayment of $804.81; during the period January 1 through November 30, 2014,
she received an overpayment of $9,106.09; during the period December 1, 2014 through
November 30, 2015, she received an overpayment of $10,119.73; during the period December 1,
2015 through November 30, 2016, she received an overpayment of $10,147.45; during the period
December 1, 2016 through to November 30, 2017, she received an overpayment of $10,149.81;
during the period December 1, 2017 through November 30, 2018, she received an overpayment of
$10,341.13; during the period December 1, 2018 through November 30, 2019, she received an
overpayment of $10,643.16; and during the period December 1, 2019 through March 11, 2020,
she received an overpayment of $3,021.67.4 The total overpayment was determined to be
$73,592.65.
On March 18, 2020 OWCP issued a preliminary overpayment determination, finding that
an overpayment of compensation in the amount of $73,592.65 had been created for the period
December 1, 2012 through March 11, 2020, because appellant received SSA age-related
retirement benefits based on her age and attributable to her federal service while she received
FECA compensation benefits, without an appropriate offset being made. It also determined that
appellant was without fault in the creation of the overpayment and forwarded an overpayment
recovery questionnaire (Form OWCP-20). OWCP requested that she provide supporting
documentation including income tax returns, bank account statements, bills and cancelled checks,
pay slips, and any other record, which supported income and expenses. It informed appellant that
she could submit additional evidence in writing or at prerecoupment hearing, but that a
prerecoupment hearing must be requested within 30 days of the date of the written notice of
overpayment.
On April 17, 2020 OWCP received an overpayment action request form, signed on the
same date in which appellant requested waiver of recovery of the overpayment. It also received a
Form OWCP-20, signed on April 17, 2020 in which she listed $3,664.86 in monthly income,
$5,488.79 in monthly expenses, and $2,234.96 in assets. Appellant listed her monthly expenses
of $5,488.79 as being comprised of $2,600.02 for mortgage/rent; $722.71 for utilities; $645.00 for
food; $250.00 for clothing; $536.06 for credit card payments; and $735.00 for miscellaneous
expenses (such as unreimbursed medical expenses, transportation costs, and household expenses).
After OWCP requested additional supporting financial documents on April 21, 2020, appellant
submitted additional records, including bank statements, utility bills, and credit case statements.
By decision dated June 1, 2020, OWCP determined that appellant received an overpayment
of compensation in the amount of $73,592.65 for the period December 1, 2012 through March 11,
2020, because she received SSA retirement benefits based on her age and attributable to her federal
service, while she received FECA compensation benefits without an appropriate offset. It further
found that appellant was without fault in the creation of the overpayment, but denied waiver of
recovery because appellant’s monthly income exceeded her monthly expenses by more than
$50.00. OWCP found that the financial documents submitted by appellant and income statements
of record indicated that she had $6,486.55 in monthly income. It also noted that appellant claimed
monthly expenses of $5,488.79, but did not provide financial documentation supporting all of these
expenses. OWCP required recovery of the overpayment by deducting $350.00 from appellant’s
continuing compensation payments every 28 days.

4

Beginning March 12, 2020, OWCP applied the FERS offset to appellant’s FECA wage-loss compensation.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.5 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.6
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service.7 FECA Bulletin No. 97-09 provides that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit.8
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation for which she was without fault, because she concurrently received FECA wageloss compensation and SSA age-related retirement benefits without an appropriate offset, but the
case is not in posture for decision regarding the period and amount of the overpayment.
The evidence of record indicates that, while appellant was receiving wage-loss
compensation benefits under FECA, she was also receiving SSA age-related retirement benefits
based upon her federal service. A claimant cannot receive both wage-loss compensation benefits
under FECA and SSA age-related retirement benefits attributable to federal service for the same
period.9 The information provided by SSA established that appellant received SSA age-related
retirement benefits that were attributable to federal service during a period while she was receiving
wage-loss compensation on the periodic rolls. Consequently, the fact of overpayment has been
established.10
The Board finds, however, that the period and amount of the overpayment have not been
established and that, therefore, the case is not in posture. OWCP found that the overpayment
occurred during the period December 1, 2012 through March 11, 2020. It determined that, during
this entire period, appellant concurrently received FECA wage-loss compensation and SSA agerelated retirement benefits without an appropriate offset, and that these prohibited dual benefits
totaled $73,592.65. The Board notes, however, that the payment records as presently constituted
5

5 U.S.C. § 8102.

6

Id. at § 8116.

7

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018).

8

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

9

See E.L., id.; L.W., Docket No. 19-0787 (issued October 23, 2019); L.L., Docket No. 18-1103 (issued
March 5, 2019).
10

Id.

4

in the case record show that appellant did not begin to receive FECA wage-loss compensation until
July 22, 2013, i.e., a date more than seven months after the date OWCP identified as the starting
date for appellant’s receipt of FECA wage-loss compensation.
To determine the amount of the overpayment, the portion of SSA’s age-related retirement
benefits that were attributable to federal service must be calculated. OWCP received
documentation from SSA with respect to the specific amount of SSA age-related retirement
benefits that were attributable to federal service. SSA provided its rate with FERS and without
FERS for specific periods from December 1, 2012 through March 11, 2020. OWCP provided its
calculations of the overpayment for each relevant period based on the SSA worksheet regarding
the FERS offset for various periods, but its worksheet does not explain how prohibited dual
benefits could have been received during a period, December 1, 2012 through July 21, 2013 for
which the present case record does not contain evidence of appellant’s receipt of FECA wage-loss
compensation benefits.
For these reasons, the case shall be remanded to OWCP for further evaluation of the precise
period and amount of the overpayment created by appellant’s concurrent receipt of FECA wageloss compensation and SSA age-related retirement benefits without an appropriate offset. This
evaluation shall include consideration of the issues of waiver of recovery of the overpayment and
the method of recovery of the overpayment.11 It shall then issue a new preliminary overpayment
determination, with an overpayment action request form, a Form OWCP-20, and instructions for
appellant to provide supporting financial information. Following this and other such further
development as deemed necessary, OWCP shall issue a de novo decision regarding appellant’s
overpayment.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation for which she was without fault, because she concurrently received FECA wageloss compensation and SSA age-related retirement benefits without an appropriate offset, but the
case is not in posture for decision regarding the period and amount of the overpayment.

11

In light of the Board’s disposition of Issue 1, Issues 2 and 3 are moot.

5

ORDER
IT IS HEREBY ORDERED THAT the June 1, 2020 decision of the Office of Workers’
Compensation Programs is affirmed in part and set aside in part, and the case is remanded to
OWCP for further proceedings consistent with this decision of the Board.
Issued: June 28, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

